


EXECUTION COPY

AMENDMENT NO. 1 TO AGREEMENT AND PLAN OF MERGER

       THIS AMENDMENT NO. 1, dated as of September 30, 2012 (this “Amendment”)
to the AGREEMENT AND PLAN OF MERGER (the “Agreement”), dated as of April 13,
2012, is entered into by and among Stratasys, Inc., a Delaware corporation
(“Stratasys”), Stratasys Ltd., an Israeli corporation (whose name was changed
from Objet Ltd. in the Israeli Companies Registrar as a precondition and in
preparation of the closing under the Agreement and which shall be referred to
herein as “Objet”), Seurat Holdings Inc., a Delaware corporation and an indirect
wholly owned subsidiary of Objet (“Holdco”), and Oaktree Merger Inc., a Delaware
corporation and a direct wholly owned subsidiary of Holdco (“Merger Sub” and
together with Stratasys, Objet and Holdco, the “parties”). Capitalized terms
appearing herein and not otherwise defined shall have the respective meanings
assigned thereto in the Agreement.

WHEREAS  

        

the parties entered into the Agreement with the intention of combining the
businesses of Objet and Stratasys, through the merger of Merger Sub with and
into Stratasys (the “Merger”), whereby Stratasys will survive as an indirect
wholly owned subsidiary of Objet, and Objet will change its name to Stratasys
Ltd., whose ordinary shares will be listed for trading on NASDAQ in place of the
common stock of Stratasys under the symbol “SSYS”;

 

WHEREAS

under Section 8.1.2.1 of the Agreement, either Stratasys or Objet may terminate
the Agreement upon written notice to the other party if the Merger is not
consummated on or before September 30, 2012 (the “End Date”);

 

WHEREAS

the parties to the Merger desire for the Merger to be effective by no later than
October 19, 2012; and

 

WHEREAS

each of the Objet Board, Stratasys Board and the board of directors of Merger
Sub has determined that, accordingly, the extension of the End Date is
advisable, fair to and in the best interests of the shareholders or stockholders
(as appropriate) of Objet, Stratasys or Merger Sub (as appropriate), and Holdco,
as the sole stockholder of Merger Sub, has approved and adopted this Amendment,
in each case with the objective of consummating the Merger prior to the new End
Date, as extended hereunder.

NOW, THEREFORE, the parties hereto hereby agree to amend the Agreement as
follows:

       1. Amendment of Definition of “End Date” in Agreement.

       Section 8.1.2.1 of the Agreement is hereby amended so that the reference
to “September 30, 2012” on the first and second lines of that Section
(constituting the definition of “End Date” under the Agreement) is replaced with
“October 19, 2012”.

       2. Agreement’s Effectiveness Intact.

       Effective as of the execution and delivery of this Amendment, all
references to the Agreement shall be deemed to refer to the Agreement as amended
pursuant hereto. Notwithstanding the foregoing, the parties hereto hereby
acknowledge that other than as explicitly amended hereby, the Agreement remains
in full force and effect in its original form, enforceable in accordance with
its terms.

--------------------------------------------------------------------------------




       3. Legal Authority to Enter into Amendment.

       Each of the parties represents and warrants that it has the full power
and capacity to perform the Agreement, as amended hereby, and full power and
capacity to execute, deliver and perform this Amendment, which has been duly
executed and delivered by, and evidences the valid and binding obligation of,
such party, enforceable in accordance with its terms. Each party agrees not to
enter into any agreements inconsistent with its obligations under the Agreement,
as amended hereby.

       4. Governing Law and Jurisdiction.

       This Amendment shall be governed by and construed under the laws of the
State of Delaware, regardless of the laws that might otherwise govern under any
applicable principles of conflicts of laws of the State of Delaware. Each party
hereby consents to submit itself to the personal jurisdiction of the Court of
Chancery of the State of Delaware in Wilmington, Delaware or, if exclusive
jurisdiction of such matter is vested in the Federal courts, any Federal court
located in the State of Delaware, in the event any dispute arises out of this
Amendment.

       5. Counterparts.

       This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

[SIGNATURE PAGE FOLLOWS]

--------------------------------------------------------------------------------




SIGNATURE PAGE TO AMENDMENT NO. 1 TO MERGER AGREEMENT

       IN WITNESS WHEREOF, the parties hereunder have duly executed this
Amendment as of the date first written above.

STRATASYS, INC.   By: /s/S. Scott Crump     Name: S. Scott Crump   Title:
Chairman & CEO       OBJET LTD.   By: /s/Ilan Levin     Name:       Ilan Levin  
Title: President       SEURAT HOLDINGS INC.   By: /s/Ilan Levin     Name: Ilan
Levin   Title: President       OAKTREE MERGER INC.   By: /s/Ilan Levin     Name:
Ilan Levin   Title: President


--------------------------------------------------------------------------------